Citation Nr: 1226330	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  08-30 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased (compensable) disability evaluation for hypertension.  

2.  Entitlement to an initial disability evaluation higher than 10 percent for arthritis in the right and left knee.  

3.  Entitlement to a higher disability evaluation (excluding the period during which a temporary total evaluation was assigned) for right shoulder arthritis.  

4.  Entitlement to an initial disability evaluation higher than 30 percent for a mood disorder with major depressive features and a cognitive disorder, not otherwise specified, prior to January 8, 2008, and higher than 50 percent thereafter.  

5.  Entitlement to an initial disability evaluation higher than 10 percent for post concussive syndrome status post closed head injury.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to December 2005, to include service in the Southwest Asia theater of operations.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in January 2007, May 2008, February 2009 and December 2009.

Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The Board notes that the January 2007 rating decision granted connection for a mood disorder with depressive features and a cognitive disorder, not otherwise specified, with claimed symptoms noted to include sleep dysfunction.  Service connection was also granted for post concussive syndrome status post closed head injury.  

In a February 2007 Notice of Disagreement (NOD), the Veteran disagreed with the initial ratings assigned for all of the disabilities for which service connection was granted in the January 2007 rating decision; he specifically stated that insomnia, headaches and vertigo should each be assigned a separate rating.  The Board finds that the February 2007 NOD was disagreement with not only the initial disability evaluation assigned for post concussive syndrome but also with the initial disability evaluation assigned for a mood disorder with depressive features and a cognitive disorder, not otherwise specified.  Thus, the NOD placed the issue of entitlement to an initial evaluation in excess of 30 percent for mood disorder with depressive features and a cognitive disorder, not otherwise specified, in appellate status.  Because a Statement of the Case (SOC) has not been issued the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In addition, while an SOC was issued in regard to the initial evaluation assigned for post concussive syndrome status post closed head injury in March 2008, there is no indication that relevant private medical evidence received in September 2007 and October 2007 was considered, precluding the January 2007 rating decision from becoming final as to the issue of entitlement to an initial evaluation in excess of 10 percent for post concussive syndrome status post closed head injury.  .  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In addition, following the issuance of a March 2008 SOC, the Veteran filed a VA Form 9 in September 2008, in which he checked the box in section 9.A. of the form, thereby perfecting the appeal in regard to an initial evaluation in excess of 10 percent for post concussive syndrome status post closed head injury.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, the Board has jurisdiction over the issue of entitlement to an initial disability evaluation higher than 10 percent for post concussive syndrome status post closed head injury.  

The Board further notes that the January 2007 rating decision reflects that following the grant of service connection for arthritis of the right shoulder, right knee and left knee, an initial 10 percent evaluation was assigned under Diagnostic Code 5010.  In addition, a February 2009 rating decision available in the Veteran's Virtual VA electronic record reflects that a temporary total evaluation was assigned for the right shoulder due to the need for convalescence following right shoulder surgery in January 2009, followed by a separate 0 schedular percent rating under hyphenated Diagnostic Code 5010-5201, pending VA examination in May 2009.  The Board notes the Veteran is presumed to be seeking the maximum evaluation.  As such, the issues are as reflected above.  

Finally, in addition to a combined disability evaluation of 70 percent, the March 2008 VA examination report reflects marginal occupational functioning due to cognitive deficits, and entitlement to a TDIU was specifically asserted in June 2012 correspondence.  Thus, the issue of entitlement to a TDIU is part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, a TDIU is an element of an initial rating or increased rating).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran is seeking higher initial disability evaluations for hypertension, right shoulder arthritis, arthritis in the knees, post concussive syndrome status post closed head injury, as well as entitlement to a TDIU.  Having reviewed the evidence, the Board finds that further development is necessary for a determination.  

The Board notes that the rating decisions available in the Virtual VA system dated in November 2008, February 2009 and December 2009 reflect consideration of additional pertinent evidence, to include VA treatment records, and the records are not associated with the claims folder or available in the electronic record.  In addition, the February 2009 rating decision reflects that a temporary total evaluation was assigned based on the need for convalescence following right shoulder surgery in January 2009 at the Andrews Institute Surgery Center, and notes that the Veteran would be scheduled for a VA examination in May 2009.  Neither the referenced private operation report nor a May 2009 VA examination report is associated with the claims file or available in the electronic record.  In addition, correspondence received from the Veteran in January 2006 suggests that he may have participated in a VA vocational rehabilitation program and the vocational rehabilitation folder has not been associated with the claims file.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts should be made to obtain all evidence considered since the issuance of the March 2008 SOC, to include VA and private treatment records and examination reports, as well as the VA vocational rehabilitation folder.  

The Board further notes that in addition to the right shoulder surgery in January 2009, an April 2007 VA treatment record reflects an increase in medication for hypertension, and correspondence received in June 2012 is to the effect that the disabilities on appeal have become worse since the most recent VA examination in 2006.  In addition, the December 2009 rating decision available in the electronic file reflects consideration of records from the "Pensacola VA Outpatient Clinic and the Eglin VA Outpatient Clinic, dated January 29, 2007 through August 10, 2009," in association with the evaluation of post concussive syndrome status post closed head injury, and the records are not associated with the claims folder or available in the electronic record.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2011); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his hypertension, a right shoulder disability, arthritis in the knees, and post concussive syndrome status post closed head injury.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board has no discretion and must remand the claims.  

Further, in addition to the marginal occupational functioning due to cognitive deficits noted in the March 2008 VA examination report and the assertion of entitlement to a TDIU in June 2012 correspondence, the issue of entitlement to a TDIU is part of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran has a combined 70 percent evaluation for his service-connected disabilities, and thus he meets the criteria for schedular consideration for a TDIU.  See 38 C.F.R. § 4.16(a).  In addition, an opinion has not been obtained in regard to entitlement to a TDIU. 

Since the outcome of increased rating claims may have an impact on the Veteran's claim of entitlement to a TDIU, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to TDIU until the increased rating issues are resolved.  Id.  

Lastly, in a February 2007 NOD, the Veteran disagreed with the initial ratings assigned for his service-connected disabilities specifically referencing insomnia, and as noted above, the January 2007 rating decision notes sleep dysfunction in association with the service-connected mood disorder with depressive features and a cognitive disorder, not otherwise specified, and the December 2009 rating decision available in the Veteran's electronic Virtual VA folder specifically states that "The only symptoms that can be considered in the evaluation of your post concussion syndrome are headaches and dizziness/vertigo."  Thus, the Board construes the February 2007 NOD as disagreement with the initial rating assigned for a mood disorder with depressive features and a cognitive disorder, not otherwise specified.  Because the NOD placed the issue in regard to the initial evaluation assigned for mood disorder with depressive features and cognitive disorder, not otherwise specified, in appellate status, the matter must be remanded for the AOJ to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA medical records and examination reports pertaining to the Veteran that are dated since 2006 that have not been associated with the claims file, as well as the vocational rehabilitation folder.  After securing the proper authorization, attempt to obtain and associate with the claims folder all identified treatment records, including the records of the Veteran's right shoulder surgery in January 2009 from the Andrews Institute Surgery Center.  

2.  After associating all outstanding records and lay statements with the claims file, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his hypertension.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests must be performed.  A complete rational should accompany all opinions provided.  

3.  After associating all outstanding records and lay statements with the claims file, the RO should schedule the Veteran for appropriate VA examination to determine the nature, extent, frequency and severity of the arthritis of the knees and right shoulder arthritis.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the examination report.  The VA examiner should conduct all necessary testing, including range of motion studies (measured in degrees, with normal range of motion specified), and the examiner must record the Veteran's report of pain and limitation of motion of the shoulder and knees. 

It is requested that the examiner state whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, these determinations should be expressed in terms of the degree of additional range of motion loss (to include at both extension and flexion) due to such factors.  This includes instances when these symptoms "flare-up" or when the right shoulder or either knee is used repeatedly over a period of time.  This determination should also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors.  In doing so, the examiner must acknowledge the Veteran's report of pain and estimate pain-free right shoulder motion and knee flexion and extension, both on examination, during the normal course of a typical day, as well as during periods of flare-up.  If instability in either knee is identified, the degree of such should be expressed in terms of slight, moderate or severe.  A complete rationale should accompany all opinions provided.  

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the extent and severity of his post concussive syndrome status post closed head injury, and its impact on his daily activities and occupational functioning.  The examination must be conducted in accordance with the most current TBI examination worksheet.  It is requested that the examiner fully assess the current manifestations and degree of impairment due to the Veteran's service-connected post-concussion syndrome, and an opinion be provided as to the impact of the Veteran's post-concussion syndrome on his daily activities and occupational functioning. 

The examiner should also provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities (post concussive syndrome status post closed head injury, a mood disorder with major depressive features and a cognitive disorder, not otherwise specified; a right shoulder disability, arthritis in the knees; tinnitus, a right knee scar, residuals of a right fibular fracture and hypertension, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

A complete rationale should accompany all opinions provided.  

5.  Then, readjudicate the appeal.  In doing so, the RO or AMC must consider the revised criteria set forth in Diagnostic Code 8045.  If the benefits sought on appeal remain denied, the Veteran should be provided with a SSOC.  An appropriate period of time should be allowed for response.  

6.  The RO/AMC should also issue to the Veteran and his representative an SOC on the issue of entitlement to the evaluation of a mood disorder with major depressive features and a cognitive disorder, not otherwise specified, If the Veteran perfects an appeal with respect to the issue, the RO/AMC should ensure that any indicated development is completed before such issue is certified for appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


